n ORIGINAL             IN THE SUPREME COURT OF THE STATE OF MONTAN
                                                                                                         06/17/2022



                                                                  A                                  Case Number: DA 22-0065


                                              DA 22-0065


   L. CRAIG SEMENZA,
                                                                                        6   61       J
                                                                                        JUN 1 7 2022
                  Plaintiff and Appellant,                                         Bowen Greenwood
                                                                                 Clerk of Supreme Court
                                                                                    State of Montana
          v.
                                                                        ORDER
  HOLLISTER A. LARSON, et al., HOLLY JEAN
  LARSON, both individually and collectively d/b/a
  FIRST & MAIN BUILDING,

                 Defendants and Appellees.


          Appellant L. Craig Semenza has filed a motion for exten
                                                                  sion of time withii        i:•11
  his opening brief.

         Upon consideration of Appellant's motion for
                                                      extension of time,
         IT IS HEREBY ORDERED that Appellant's moti
                                                             on for extension is GRA1. _
  Appellant has until July 15, 2022, within which
                                                  to file his opening brief.
         DATED this 3- day of June, 2022.




                                                                 Chief Justice